Citation Nr: 1747074	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-28 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right wrist extensor tendonitis. 

2.  Entitlement to an initial compensable rating for left knee chondromalacia. 

3.  Entitlement to an initial compensable rating for right knee chondromalacia. 

4.  Entitlement to an initial compensable rating for overuse syndrome, left hand. 

5.  Entitlement to an initial compensable rating for overuse syndrome, right hand.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1998 to February 2011, with additional duty for training (ACDUTRA) in 2013, 2014, and 2015. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In her October 2013 VA Form 9, the Veteran requested a hearing by videoconference before the Board.  A hearing was scheduled for February 6, 2017, but the Veteran did not appear for the hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to review the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2017).  

In March 2017, the Board remanded this matter for further development.  The case is now before the Board for further appellate action.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS). 

REMAND

While further delay is regrettable, the Board finds additional development is necessary before adjudicating the Veteran's claims.   

The Veteran last underwent VA examinations for the appealed service-connected disabilities in May 2014, more than three years ago.  During the hand and finger conditions examination, the examiner noted there was no limitation of motion or evidence of painful motion for any fingers or thumbs.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Additionally, the examiner noted there was no additional limitation of motion for any fingers post-test, there was no gap between the thumb pad and the fingers post-test, there was no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test, and there was no limitation of extension for the index finger or long finger post-test.  There was no evidence of pain of palpation or any additional limitation of motion of the fingers or the thumbs.  

During the knee and lower leg examination, the Veteran's right and left knee flexion was 140 degrees with no objective evidence of painful motion.  There was no degree of hyperextension on either knee, and the Veteran did not report any flare-ups.  The examiner also noted there was no additional functional loss or muscle strength loss on either knee.  

As for the wrist condition examination, the examiner noted there was no limitation of range of motion or any objective evidence of painful motion in either palmar flexion or dorsiflexion in either wrist.  Additionally, the Veteran exhibited no additional limitation of function.  At the time of the examination, there was no ankylosis of either wrist. 

In Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that a VA examination of the joints must, wherever possible, include range of motion (ROM) testing, "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  In addition, if applicable, the examiner must provide range of motion findings for the "opposite undamaged joint."  The Court further held that if for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so. 

As more than three years have elapsed since the last VA examinations, and as none of the examinations tested for pain on passive motion, weight-bearing and non-weight-bearing, The Board finds new VA examinations for the Veteran's conditions are warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If it is deemed any pertinent records do not exist, or that additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  

2.  Afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected right wrist extensor tendonitis, right and left hand overuse syndrome, and right and left knee chondromalacia.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include measurements of active, passive, weight-bearing, and non-weight-bearing range of motion assessments in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes the required testing is not necessary, he or she should clearly explain why that is so.  

3.  Undertake any other indicated development.  

4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




